EXHIBIT 10.19


RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO UNDER
THE 2004 STOCK INCENTIVE PLAN
OF
COVENTRY HEALTH CARE, INC.

     THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made and entered
into as of the _____ day of _____, 20___ by and between COVENTRY HEALTH CARE,
INC., a Delaware corporation, (the “Company”) and _______________ (“Holder”).

    1.        Restricted Stock Award. The Company hereby awards Holder _________
shares (the “Restricted Stock,” which term shall include any additional shares
or other securities received in respect of the Restricted Stock through stock
splits or stock dividends pursuant to Section 3 below or otherwise pursuant to
the Company’s 2004 Incentive Plan (the “2004 Incentive Plan”)) of the Company’s
Common Stock (the “Common Stock”), subject to the terms and conditions of this
Agreement and the terms and conditions of the 2004 Incentive Plan. In the event
the terms of this Agreement conflict with or are inconsistent with the
provisions of the 2004 Incentive Plan, the provisions of the 2004 Incentive Plan
shall be controlling.

    2.        Restrictions and Conditions:

    (a)        Commencing with the date hereof, the Holder agrees that Holder
has no right to, and shall not, sell, transfer, pledge or assign, in whole or in
part, the Restricted Shares; provided, however, that the foregoing restrictions
shall lapse and be no longer in force and effect, in annual, cumulative
increments of one-______ the number of Restricted Stock granted herein over a
____-year period, beginning with the first increment on _______, 20___.

        From and after each annual date, the shares as to which restrictions
have lapsed shall be owned by Holder free and clear of all restrictions or
limitations of this Agreement. As soon as reasonably practicable after the date
the restrictions shall lapse, the Company shall deliver to Holder a certificate
for the unrestricted shares.

    (b)        Except as provided in this Agreement to the contrary, the Holder
shall have, with respect to the Restricted Stock, all of the rights of a
shareholder of the Company, including the right to vote the shares and the right
to receive any cash dividends. Pursuant to Section 3 below, stock or other
security dividends or stock splits issued with respect to Restricted Stock shall
be treated as additional Restricted Stock that are subject to the same
restrictions and other terms and conditions that apply to the Restricted Stock
with respect to which such dividends or splits are issued.

    (c)        Upon termination of Holder’s service as an executive officer for
any reason during the term of this Agreement, all shares still subject to
restriction will be forfeited, unless such termination is the result of Holder’s
death or Disability, in which case the Restricted Stock subject to restriction
will immediately vest.

    (d)        In the event of a Change in Control or Potential Change in
Control of the Company, Restricted Stock as to which restrictions have not
lapsed will vest as of the date the Change in Control or Potential Change in
Control, as applicable, is deemed to have occurred.

    3.        Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Common Stock,
such substitution or adjustment shall be made in the maximum number of
Restricted Stock as may be determined to be appropriate by the Committee, in its
sole discretion, provided that the number of shares subject to any award shall
always be a whole number.

    4.        Restricted Account/Stock Legend. Holder acknowledges that the
Company will either issue the Restricted Shares covered by this Agreement in the
name of Holder to be held in an uncertificated restricted account or will issue
a stock certificate for the Restricted Shares covered by this Agreement
registered in the name of Holder, which certificate bear will bear the legend
set forth below and any additional legend required by applicable securities law
or by the New York Stock Exchange or any exchange on which the Common Stock may
be listed:

  The shares evidenced by this certificate are subject to the terms and
conditions of a Restricted Stock Agreement dated ________, 20___ between
Coventry Health Care, Inc. and the registered holder hereof.


Holder acknowledges that the certificates evidencing the Restricted Stock,
whether certificated or uncertificated, shall be held in the custody of the
Company in the name of the Holder until the restrictions lapse and that it is a
condition to the effectiveness of this Agreement and the award of the Restricted
Stock that Holder deliver to the Company the stock power attached hereto as
Exhibit A, endorsed in blank.

    5.        Non transferability. The Holder’s rights hereunder shall not be
transferable otherwise than as provided in the 2004 Incentive Plan, and the
terms thereof shall be binding on the executors, administrators, heirs and
successors of Holder.

    6.        Defined Terms. Defined terms used herein and not defined shall
have the meanings ascribed to them in the 2004 Incentive Plan.

    7.        Amendment: Choice of Law. This Agreement may be amended as
provided in the Plan. This Agreement shall be governed by Maryland law.

COVENTRY HEALTH CARE, INC.                   HOLDER:
By:                                                                        
                                                 

                                                                              #                                                 



EXHIBIT “A”


IRREVOCABLE STOCK OR BOND POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to:

Coventry Health Care, Inc.

Social security or taxpayer identifying no.: 52–2073000

IF STOCK, COMPLETE _______ shares of the Common Stock of Coventry Health Care,
Inc. THIS PORTION represented by Certificate (s) No (s)      inclusive,
registered in the
name(s) of _____________________.


IF BONDS, COMPLETE        bonds of Coventry Health Care, Inc. in the principal
amount of THIS PORTION $     inclusive, registered in the name(s) of           .


The undersigned does (do) hereby irrevocably constitute and appoint
                 attorney to transfer the said stock or bond (s), as the case
may be, on the books of said Company, with full power of substitution in the
premises.

By: ____________________________________________________

Dated: ____________________________________________________